caer =
VC O
- Filed 07/30/21 Page 1 of & Lord,
Tey domdreeht ates File
ee br 9044
Dear } 1 en59

26'Jvl- 2.02.1

| He had worked Two years to ge
With the F,

EMT,

vt £ belicye TL have
VF hi's Character
“Lperd ANd he) p eshyy
TF Wer,

Lt woul Tale pyc flacc.

tor ‘ating thc ZIM?
vd WM Kay T 74 AM oy yp

C5 ef D
Signed |
Samvel Timothy Roly,

faye, three
The. year oF evr Log

: + Page e806 Juli 202|
pjpoBodys Nowhedvas-6 Filed 07/30/2
Hone, a le~
Dea / HOF

Lr woulda’ Be ap CHYBACATION TO Sax he /s
4 chet Fy | Ber
COMES ty he
to bless 0 is me, EY
or tances ver) / yn hic lack oy 1
he did Not Saree oy hold Lac fro

thers, Be [tb wyth A

5 oF need
IY? OFN CLS,

Dbs and 4¢hhi tyes
Ome 185 Ks +0 +f; y

Me OF th) iS Meant to (NF late Ais ACh VE cay

OY mean , but ty Pointovp hy'¢

: Exe! CV Cees

Wh COWwy,
a Lor
Cc 447-CJN Document 35-6 Filed (7/0/94) PayeBpys CF OL ,
ase 1:21-cr-00 . ) . Te Sys hist Typ 02]
Honorable Carl J. Niche as J C 2b

Viited States District Judge Samuc| Timethy Poe lin
hive

L GT
333 Constitvhon Avenue, WW. FELM, Wa 99455
Washington DE. 2000 |

ee

RE}Case No, 2) -cr-00447- CI N-O2
USA vi Joshua C, Doolin

Dear Honorable Judge Nicholas,

a My name 1s Sanmve/ Lime thy Pooling
Lama us Army Ramer in the >, Battalion 75 pp
Ranger Regimen?

Lam Joshua C, Doolin’ &
LT have nowy hei
UP Together nid

BELA
In félation +, MY ASSESSNCHE OF Joshua ¢ Loo ling
Character Fast ane resent He has Always bee yp a
H'nel CONSide rq te And diligent lersoy
ANd fea py :
